Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 02/01/2021.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1, 5, 14 and 18 has been amended.  Claims 4 and 15 have been canceled.  Claims 1-3, 5-14 and 16-18 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 02/01/2021 with respected to the rejection of Kim Kyoung-Park. have been fully considered and are persuasive (see pages 6-7 of an amendment filed 02/01/21).  The rejection of Kim Kyoung-Park has been withdrawn.
Allowable Subject Matter
3.	Claims 1-3, 5-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Kim Kyoung-Park, Kwon Oh Chul and Vaduvatha Srinivas taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “the memory controller comprising: a block state storage configured to store block state information of the first and second memory blocks; and a command controller configured to determine to perform a target operation on the first memory block and determine an activation voltage level transferred to the block word line based on the block state information of the second memory block, wherein the command controller determines a first value as the activation voltage level when the second memory block is in an erased state and determines a second value different from the first value as the activation voltage level when the second memory block is in a programmed state” in a memory controller that control a memory device as claimed in the independent claim 1.  Claims 2-3 and 5-9 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to “a memory controller configured to control an operation of the memory device, wherein the selected memory block is connected to a first global word line through a first path switch, the shared memory block is connected to a second global word line through a second path switch, the block decoder is connected to gates of the first and second path switches through a block word line, and the memory controller controls the memory device to set an activation voltage level transferred to the block word line based on a state of the shared memory block” in a storage device as claimed in the independent claim 10.  Claims 11-13 are also allowed because of their dependency on claim 10; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “determining to control the memory device to perform a target operation for the first memory block; adjusting an activation voltage level of the block word line based on a state of the second memory block; and controlling the memory device to perform the target operation for the first memory block, wherein the adjusting the activation voltage level of the block word line based on the state of the second memory block comprises: Page 4 of 7U.S. Serial No.: 16/678,028PATENT DOCKET: PA3888-0determining the activation voltage level of the block word line based on block state information for the second memory block; and controlling the memory device to set the determined activation voltage level” in a method of operating a memory controller that controls a memory device as claimed in the independent claim 14.  Claims 16-18 are also allowed because of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.